Citation Nr: 1222008	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-21 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for multiple joint aches and pains, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for primary constipation (claimed as irritable bowel syndrome), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) of Atlanta, located in Decatur, Georgia.

In November 2010, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In April 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to verify the Veteran's receipt of the Combat Action Badge/Ribbon and to afford him a VA Gulf War Guidelines and psychiatric examination.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete analysis of the RO's compliance with the April 2011 Remand is included in the Duties to Notify and Assist section below.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

In the present case, the Board remanded the claim for entitlement to service connection for PTSD for additional development in April 2011.  The Appeals Management Center subsequently granted service connection for PTSD in a May 2012 rating decision.  The issue of entitlement to service connection for PTSD has therefore been rendered moot.


FINDINGS OF FACT

1.  The Veteran's multiple joint aches and pains have been attributed to diagnoses of degenerative joint disease, which did not have onset in active service and is not otherwise etiologically related to service.

2.  The Veteran's claimed irritable bowel syndrome has been attributed to a diagnosis of primary constipation, which did not have onset in active service and is not otherwise etiologically related to service.

3.  The Veteran's complaint of fatigue has been attributed to a diagnosis of sleep apnea, which did not have onset in active service and is not otherwise etiologically related to service.


CONCLUSION OF LAW

Multiple joint aches and pains, primary constipation claimed as irritable bowel syndrome, and fatigue, to include as due to an undiagnosed illness, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96 ; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317.

Among the requirements for service connection for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia theater of operations during the Persian Gulf War are that there are objective indications of a qualifying chronic disability, which means a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (i.e., chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness specified by the Secretary), or any diagnosed illness specified by the Secretary.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to fatigue, signs and symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs and symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The illness must become manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  Id.

Further, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Id.  There must be objective signs that are perceptible to an examining physician and other non- medical indicators that are capable of independent verification.  Id.  There must be a minimum of a 6-month period of chronicity.  Id.

There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  If signs or symptoms have been medically attributed to a diagnosed rather than undiagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998); 63 Fed. Reg. 56,703 (1998).

The Board reviewed the Veteran's service treatment records in microfiche form.  A report of medical history upon enlistment, dated September 1986, indicated that the Veteran previously had several broken bones, to include his nose, left arm, thumb, and right knee.  However, upon medical examination at that time, the Veteran had a normal clinical evaluation of his spine and musculoskeletal system.

This evidence is significant as it tends to show that the Veteran reported having broken bones prior to his service in southwest Asia (as well as reported to the May 2011 VA examiner of having chronic knee pain prior to service), undermining his central contention that his current joint problems are somehow early symptoms of "Gulf War Syndrome," providing some limited factual evidence against this claim.

A service treatment report from November 1989 indicated that the Veteran had "no chronic medical conditions."  Similarly, in April 1990, the Veteran "denied any chronic medical problems."

In January 1991, a service treatment record revealed the Veteran's complaint of blood in his stools for the past week.  However, he had no complaints of straining when discharging.  He was diagnosed with rule out bloody stools.  He was instructed to return to the clinic if the symptoms persisted.  Subsequent treatment reports do not indicate that the Veteran had any further complaints or treatment for bloody stools.

A separation report of medical examination from May 1991 indicated normal clinical evaluations of his spine and musculoskeletal system, his anus and rectum, and abdomen.  Indeed, the Veteran's service treatment reports, as a whole, are absent for any complaints of, or treatment for, joint pain, irritable bowel syndrome, constipation, or fatigue, and as such, provide some evidence against his claims for service connection.

Pursuant to the April 2011 Board Remand, the Veteran was afforded a VA Gulf War Guidelines examination in May 2011.  The examiner noted the Veteran's subjective complaints and relevant medical history and ultimately attributed the Veteran's claimed multiple joint pain, irritable bowel syndrome, and fatigue to diagnoses of degenerative joint disease, primary constipation, and sleep apnea.  

Significantly, the examiner did not diagnose the Veteran with irritable bowel syndrome or chronic fatigue syndrome.  Specifically, the VA examiner stated that the Veteran did "not meet the diagnostic criteria for fibromyalgia" and that his "fatigue is likely secondary to his sleep apnea which was diagnosed several years after the service in 2009", providing highly probative evidence against this claim.

Based on the above evidence, the Board finds that the Veteran does not have an undiagnosed illness due to service in the Persian Gulf.  The Veteran's multiple joint pain may have preceded his service in Southwest Asia as service treatment records indicated that he had broken bones prior to enlistment and he reported to the May 2011 examiner that he had chronic knee pain prior to service, providing limited evidence against the Veteran's claim that these are symptoms of "gulf war syndrome."  

Furthermore, assuming, arguendo, that his joint pain did not precede service, the VA examiner attributed his multiple joint pain to a diagnosis of degenerative joint disease, which is not service connected.  The Veteran was not diagnosed with irritable bowel syndrome and instead, his abdominal complaints were attributed to a diagnosis of primary constipation.  His fatigue has been attributed by the VA examiner to his diagnosed sleep apnea.  Thus, there is affirmative evidence that relates these conditions to causes other than being in the Southwest Asia theater of operations during the Persian Gulf War, with no connection to service, and significant evidence against such a finding in the form of a competent medical evaluation.

As clearly noted above, if the signs or symptoms of have been medically attributed to a diagnosed rather than undiagnosed illness, as in this case, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998); 63 Fed. Reg. 56,703 (1998).

Significantly, there is no medical evidence showing a relationship between the Veteran's multiple joint pain, primary constipation claimed as irritable bowel syndrome, or fatigue, and his Persian Gulf service.

To the extent the Veteran believes he suffers from undiagnosed illnesses due to his service in the Southwest Asia theater during the Persian Gulf War, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a chronic disability due to an undiagnosed illness is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

In any event, the Veteran's lay contentions are outweighed by the medical opinion of the May 2011 VA examiner.

The Board also finds that service connection for degenerative joint disease, primary constipation, and sleep apnea are not warranted on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran's service treatment records are absent for any complaints of, or treatment for joint pain, constipation, or fatigue, or sleep apnea.  While he was treated in service for bloody stools, significantly, the treatment report indicated that he did not complain of straining when discharging.  Instead, the earliest diagnosis of a joint problem is noted in an October 2005 treatment report when the Veteran was assessed with right elbow tendonititis.  The earliest diagnosis of an abdominal condition was in April 2004 when he was assessed with gastroenteritis.  

Importantly, specific complaints of multiple joint pain, irritable bowel syndrome, and fatigue, of record, appears in the Veteran's claim for service connection which was received by VA in November 2007, approximately 16 years after his separation from active duty.  This 16-year period between service and when he was first complained of these specific symptoms weighs heavily against his claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service connection is warranted, including a lengthy period of absence of complaints).

Moreover, as mentioned above, the Veteran's diagnoses of degenerative joint disease, primary constipation, and sleep apnea have not been medically linked to service.  The May 2011 VA examiner opined that the Veteran's degenerative joint disease, primary constipation, and fatigue due to sleep apnea "[are] less likely as not caused by or related to his service."  She explained that the Veteran complained of chronic knee pain which began prior to active service (again undermining his contention that these symptoms are due to an undiagnosed illness incurred during the Persian Gulf War) and that his service treatment records were absent for chronic arthralgias or degenerative joint disease.  She also noted that the Veteran's service treatment records were negative for chronic constipation or irritable bowel syndrome and his post service medical records were also absent for documentation irritable bowel syndrome.  Similarly, the examiner explained that he did not complain of chronic fatigue or sleep apnea during service and the Veteran was not diagnosed with sleep apnea until 2009, years after separation from service.

In this case, while the Veteran has complaints, the service and post-service evidence (particularly, the May 2011 VA examination report) indicate symptoms or problems that began after service, providing highly probative evidence against the Veteran's claim.

The Board finds that the Veteran's complaints of multiple joint aches and pains, irritable bowel syndrome, and fatigue, are adequately explained by his diagnosed, non-service-connected degenerative joint disease, primary constipation, and sleep apnea.  As such, entitlement to service connection for multiple joint aches and pains, primary constipation claimed as irritable bowel syndrome, and fatigue, to include as due to an undiagnosed illness, is not warranted.

For all the above reasons, entitlement to service connection for multiple joint aches and pains, primary constipation claimed as irritable bowel syndrome, and fatigue, to include as due to an undiagnosed illness is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2008 and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has obtained the Veteran's service treatment records, personnel records, VA treatment records, and private treatment records.  The Veteran was afforded a VA Gulf War Guidelines examination in May 2011 pursuant to the April 2011 Board Remand.  

With regard to the VA examination, the Board notes that the VA examiner indicated that she reviewed the claims file but some of the service treatment records (printed out from microfiche) were faded and not clearly visible.  However, the VA examiner reported the Veteran's relevant medical history, including his report of chronic bilateral knee pain prior to service, bloody stools in service, and the absence of any degenerative joint disease, arthralgias, irritable bowel syndrome, chronic fatigue, or sleep apnea in service or until years after separation from active service.

Given that claims file review is not required in every case and the VA examiner considered the Veteran's relevant medical history, the Board finds that the examination is adequate since the examiner considered the Veteran's prior medical history and described his claimed conditions in sufficient detail to enable the Board to make a fully informed evaluation of these claims.  See Stefl v. Nicholson, 21 Vet. App. at 123; see also VAOPGCPREC 20-95 (July 14, 1995) (holding that there is no law or regulation requiring claims file review prior to examination for every case, but listing circumstances in which claims folder should be reviewed prior to VA examination); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (lack of claims file review is not, in and of itself, dispositive as to the probative value of a medical opinion); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for multiple joint aches and pains, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for primary constipation (claimed as irritable bowel syndrome), to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for fatigue, to include as due to an undiagnosed illness, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


